EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on 01/26/2020.
The application has been amended as follows: 

1. (currently amended) An exercise device, connectable to a sporting device including at least one rod portion, said exercise device comprising: 
at least one fixed structure extending at least partially longitudinally along an axis and connectable by an end portion to said rod portion of the sporting device, the at least one fixed structure comprising at least one bar portion, at least a first limit stop, and a free end; [[and]] 
a movable element connectable to said at least one fixed structure on the at least one bar portion to carry out at least a sliding translation movement with respect to the at least one fixed structure along said axis, the movable element configured to connect with a hanging mass such that the sliding translation movement of the movable element causes a variation of a point of application of the weight of the hanging mass on the exercise device, the movable element comprising a seat into which a spacer is configured to be placed to connect with the hanging mass, the movable element being attached on an outside surface of the at least one bar portion or attached as a sleeve around the at least one bar portion[[,]]; and
a coupling portion configured to connect to the sporting device,


3. (currently amended) 







the device according to claim 1, wherein the at least one fixed structure comprises a [[the]] second limit stop 

8. (currently amended) The device according to claim 1, further comprising a spacer connectable to and interposed between said movable element and the hanging mass that hangs from the movable 

12. (currently amended) The sporting device according to claim 11, wherein the exercise device is fastened at an end[[s]] of the at least one bar portion.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1 as amended.
Kirshberg (US 9,089,756) teaches an exercise device (Fig. 1), connectable to a sporting device (42, 44) comprising at least one rod portion (42), said exercise device comprising at least one fixed structure, extending at least partially longitudinally along an axis and connectable by an end portion (see Fig. 3) to said rod portion (42) of the sporting device, the at least one fixed structure comprising at least one bar portion (12), at least a first limit stop (38) and a free end (See Fig. 3); and a movable element (16) connectable to said at least one fixed structure on the at least one bar portion to carry out at least a sliding translation movement with respect to the fixed structure along said axis (abstract, Figs. 4-5); the movable element configured to connect with a hanging mass such that the sliding translation movement of the movable element causes a variation of a point of application of the weight of the hanging mass on the exercise device (The hanging mass is not positively recited. Absent further limitation, Kirshberg's device is considered to be capable of this functional limitation), a coupling portion configured to connect to the sporting device (column 6 lines 38-40), wherein the first limit stop is positioned at the free end or between the free end and the movable element (see Fig. 3).
Kirschberg fails to teach the movable element comprising a seat into which a spacer is configured to be placed to connect with the hanging mass.

Harker fails to teach the movable element being attached on an outside surface of the at least one bar portion or attached as a sleeve around the at least one bar portion.
Edge (US 9,943,738) teaches an exercise device comprising: at least one fixed structure extending at least partially longitudinally along an axis and connectable by an end portion to said rod portion of the sporting device, the at least one fixed structure comprising at least one bar portion (300), at least a first limit stop (wall of channel 306), and a free end (304); and a movable element (308) connectable to said at least one fixed structure on the at least one bar portion to carry out at least a sliding translation movement with respect to the at least one fixed structure along said axis, the movable element configured to connect with a hanging mass (322) such that the sliding translation movement of the movable element causes a variation of a point of application of the weight of the hanging mass on the exercise device, the movable 
Edge fails to teach a coupling portion configured to connect to the sporting device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784